DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 21-40 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claim 31]
Claim 31 recites the limitation "the cache of the first camera" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, claim 31 will be read as requiring “a cache of the first camera”.  Clarification is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 24, 27-29, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2018/0026712 A1) in view of Metzger et al. (US 2006/0136972 A1).[claim 21]
Regarding claim 21, Black discloses a system of cameras (Figure 1) including a low-power radio frequency (“RF”) network (Figure 1; Paragraph 0025, 802.15.4 network), the system comprising: a first camera of the system of cameras (Figure 1, one of cameras 40); and a home node including a first communication module (Figure 1, Items 10/20; Figure 2, Item 1/201; Paragraph 0026); , the home node configured to: receive a command for the first camera of the system of cameras from the internet (i.e. a wide-area network; Paragraph 0026), transmit a broadcast signal to at least the first camera of the system of cameras over the low-power RF network, the broadcast signal including the command for the first camera of the system of cameras (Paragraph 0025-0029, 0032-0033; transmitting image or configuration request to the camera).  However, Black does not disclose that the command is received from a server, receiving a status update from the first camera of the system of cameras indicating that the command has been executed, updating a cache of the home node to reflect the status update, and transmitting at least a portion of the cache to the server.
Metzger discloses a similar system of cameras wherein a command from a client is transferred to a server (Figure 11, Item 1105), and forwarded to a camera system (Figure 11, cameras 1110-1113), the camera transmits a status update from a first and a cache of a plurality of monitoring devices is updated according to the status update so that each monitoring device maintains a real-time status of the cameras of the camera system (Figure 11; Paragraphs 0087-0089).  Therefore, it would have been obvious to implement the command server architecture, status update and caching system of Metzger in the system of Black to provide transfer of camera commands from remote clients to the camera system of Black, and to ensure that each monitoring device of the system maintains the current real-time status of the camera devices to facilitate quick execution of camera commands when selecting a new camera of the camera system for control.
It is noted that in the combined system of Black in view of Metzger, the PC of Black acts as both a local monitoring station as well as a relay for internet commands to the camera system via the hub (Figures 1-2; Paragraphs 0025-0026).  Thus in the combination, it would be obvious to receive the status update from the camera system of the PC and to update a local cache in the PC so that the PC maintains real-time status of the cameras and to additionally transmit the status update to the server so that the server may forward the status update to remote monitoring stations to update their own camera status caches.  It is noted that since the status update is included in the cache of the PC, the forwarding of the status update may be considered to be transmitting at least a portion of the cache to the server since the claim as written is not specific as to what portion is transmitted or how the determination of the portion to be transmitted occurs.  [claim 23]
Regarding claim 23, note that the first communication module of Black receives commands and sends the commands to an appropriate camera end node (Paragraph 0026).  Additionally note that Metzger discloses transferring a command to a specific camera of the system of cameras (Figure 11).  In such a system, the communication end node would necessarily determine which data is a command intended for a first camera and to generate, in response, an individually-addressed broadcast message for the first camera so that commands transferred to the PC home node of Black could be forwarded to the appropriate camera systems for execution by the cameras.
Note that the claims as written do not define the particular manner in which the determination or generation functions occur, thus the system of Black in view of Metzger which receives commands from the internet and transfers those commands to appropriate camera systems is believed to read on the claim as written.[claim 24]
Regarding claim 24, the status update system of Black in view of Metzger further teaches the first communication module being configured to: broadcast a transfer request for the status update to the first camera (Metzger, Figure 11, POSITION INQUIRY; Paragraph 088).[claims 27 and 28]
Regarding claims 27 and 28, see the rejection of claim 24 above.  Further note that the system of Black in view of Metzger discloses a plurality of cameras which are controllable (e.g. Black, Figure 1, cameras 40; Metzger, Figure 11, cameras 1110-1113).  Thus it would have been obvious to broadcast additional commands and status requests as described to control the additional cameras and maintain real-time status updates for each camera in the system.[claim 29]
Regarding claim 29, see the rejection of claim 21 above.  Further note that the system of Black in view of Metzger discloses a server (e.g. Metzger, Figure 11, Item 1105) as well as a home node (Black, Figure 1, Items 10/20).  Further note that Metzger disclose receiving a user input command indicating modified settings for the camera and transferring the user input command to the camera system (Figure 11, CAMERA MOVEMENT CMD).  In the combined system as described in the rejection of claim 1, this command would be transferred to the home node of Black for broadcast to the cameras connected via the low-power RF network and a cache updated as described by Metzger so that real-time status of the multiple cameras is maintained.[claim 32]
Regarding claim 32, note that the camera movement command described in Metzger is transferred only to a first camera (Figure 11), thus it must be “individually-addressed” in some manner.  Note that the claim as written does not define how the broadcast is “individually-addressed”.  [claim 33]
Regarding claim 33, Black in view of Metzger discloses the system of claim 29, wherein the modified setting includes at least one selected from the group consisting of a time delay between pictures, a time lapse mode on/off indication, an image size, and a device ID (Paragraphs 0012-0013, 0025, 0028-0029; changing image size via image quality commands).
Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2018/0026712 A1) in view of Metzger et al. (US 2006/0136972 A1) in view of Official Notice.[claim 22]
Regarding claim 22, Black in view Metzger does not explicitly disclose that the server is configured to transmit the portion of the cache to a database.  However, it is noted that Metzger further discloses an event server (Figure 7, Item 706) which stores status data in an event database containing a record of all notable system events (Paragraph 0070).  Therefore, it would have been obvious to further include an event server as taught by Metzger in the system of Black so that notable system events may be archived.
While Metzger does not explicitly state that the camera status updates are included in the “notable system events”, Official Notice is taken that it is well known in the art to set include settings regarding levels of details desired in logging system events.  By including such level of details settings, a user of the system may set which items are included in an event log such as the event database of Black in view of Metzger.  Additionally, by including finer levels of details the log may aid in system debugging and by including coarser levels of details the log may be made more readable and consume less storage resources.
Therefore, it would have been obvious to include a setting regarding which details are stored in the event database to allow a user to set recording of a desired level of details for the log.  Additionally, in the case that the user desires to store a fine level of details, e.g. for debugging or other purposes, it would have been obvious to additionally transmit status updates including cache data to the event server for inclusion in the event database so that a log of camera statuses may be maintained.[claim 25]
Regarding claim 25, see the rejection of claim 22 above and note that it would have been obvious to maintain a log of previous commands to each camera of the camera system for the same reasons discussed, e.g. for debugging or other purposes as desired by the user.

Claim(s) 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2018/0026712 A1) in view of Metzger et al. (US 2006/0136972 A1) in view of Shoemake et al. (US 2014/0168453 A1).[claim 26]
Regarding claim 26, Black in view of Metzger does not disclose that the server is configured to: generate a display on a website of information related to the system of cameras based on the cache.
Shoemake discloses a similar system of cameras (Figures 1 and 6) and includes a server which generates a web interface for control of the cameras (e.g. Paragraphs 0072, 0077, 0089).  By using such a web interface, a client may control a camera from any web browser without requiring locally installed software.  Therefore, it would have been obvious to provide a web interface in the server of Black in view of Metzger which would allow a user to view images and control the cameras as desired without the need for locally installed software on a user system.
Additionally, it is noted that it would have been obvious to provide display of the cache information so that a user of the web interface could be informed of the current real-time status of each camera in the camera system according to the cache.[claim 34]
Regarding claim 34, see the rejection of claim 26 above.

Allowable Subject Matter
Claims 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 35-40 are allowed.[claim 30]
Regarding claim 30, while the use of a database is known (see Metzger and related rejections above), the prior art does not teach or reasonably suggest a system wherein the database receives the cache from the home node, and transmits an acknowledge signal to the home node, the acknowledge signal including a second modified setting for a second camera of the system of cameras.[claims 31 and 35-40]
Regarding claims 31 and 35-40, while the prior art teaches a similar system which controls cameras and updates a cache of a home node based on a camera status update (see Black in view of Metzger above), the prior art does not teach such a system where a cache of a first camera is updated in the claimed manner of claims 31 and 35-40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references further show additional prior art systems of cameras showing related configurations to the present application.
	Henriksen			US 2020/0159768 A1
	Hara et al.			US 2019/0208130 A1
	Cuddeback et al.		US 2016/0295172 A1
	Shin				US 2014/0333779 A1
	Coleman, SR.			US 2011/0119716 A1
	Bratton et al.			US 2010/0304731 A1
	Siann et al.			US 2010/0141762 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698